     Case 4:20-cv-03017 Document 21 Filed on 06/09/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                  IN THE UNITED STATES DISTRICT COURT                  June 09, 2021
                  FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                           HOUSTON DIVISION



JOSHUA LEE CRISWELL,                  §
TDCJ #2113753,                        §
                                      §
                  Petitioner,         §
                                      §
v.                                    §
                                      §         CIVIL ACTION NO. H-20-3017
BOBBY LUMPKIN, Director,              §
Texas Department of Criminal          §
Justice - Correctional                §
Institutions Division,                §
                                      §
                 Respondent.          §


                              FINAL JUDGMENT


      For the reasons set forth in the court's Memorandum Opinion

and Order entered on this date,           this action is DISMISSED WITH

PREJUDICE.

      This is a FINAL JUDGMENT.

      The Clerk shall provide a copy of this Final Judgment to the

parties.

     SIGNED at Houston, Texas, on this the 9th day of June, 2021.




                                                 SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE
